 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpring City Knitting Company and InternationalLadies' Garment Workers' Union, AFL-CIO.Case 28-CA-5616May 1, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on November 28, 1979, byInternational Ladies' Garment Workers' Union,AFL-CIO, herein called the Union, and dulyserved on Spring City Knitting Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 28, issued a complaint and noticeof hearing on January 2, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 10,1979, following a Board election in Case 28-RC-3654, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 8, 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On January 18 and January29, 1980, respectively, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On February 1, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 6,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.I Official notice is taken of the record in the representation proceed-ing, Case 28-RC-3654, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.249 NLRB No. 33Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and in its amended answer to thecomplaint, and/or in its reply to the General Coun-sel's motion, Respondent admits, inter alia, that theUnion has requested Respondent to meet for thepurpose of commencing negoitations for a collec-tive-bargaining agreement for the unit describedinfra, and that it has failed and refused to meet andto bargain with the Union. Respondent asserts thatit may legally test the sufficiency of the Union'sposition. Respondent denies, inter alia, that the unitis appropriate and that the Union is the certifiedbargaining representative, and asserts that only aunit which also includes its production, mainte-nance, shipping, and receiving employees at itsGlendale, Arizona, facility is appropriate. Respond-ent also denies that the employees designated andselected the Union as their representative for thepurpose of collective bargaining, and asserts thatthe employees did not freely designate and selectthe Union because of the latter's conduct prior toand during the election. Respondent denies that itengaged in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act. In addi-tion, Respondent asserts that the Union intimidatedemployees and harassed Respondent by misusingthe Board's subpena power at a preelection hear-ing. It asserts that summary judgment is inappropri-ate in this proceeding because there exist substan-tial questions of law and fact which can only befully resolved after a hearing. The General Counselcontends that by denying the appropriateness ofthe unit, and by denying that the employees desig-nated and selected the Union as their representativeand that the Union was duly certified as the exclu-sive bargaining agent, Respondent is attempting topreserve its legal claim that the certification wasimproper. The General Counsel also contends thatRespondent fails to raise any material issues of factof law which have not already been resolved bythe Board in the underlying representation pro-ceeding. We agree with the General Counsel.Review of the record herein, including therecord in Case 28-RC-3654, reveals that on June 6,1979, following a hearing, the Regional Directorfor Region 28 issued his Decision and Direction ofElection wherein, contrary to Respondent's conten-tion, he found appropriate a single-plant unit of allproduction, maintenance, shipping, and receiving SPRING CITY KNITTING COMPANY213employees at Respondent's Flagstaff, Arizona, fa-cility, but excluding office clericals, mechanics,retail store employees, professional employees,guards, and supervisors as defined in the Act. TheRegional Director found no merit in Respondent'scontention that the Hearing Officer committed re-versible error in refusing to grant Respondent'smotion to quash union subpenas which were servedon several employee witnesses, but who were notactually called as witnesses. On June 17, 1979, theBoard denied Respondent's request for review asraising no substantial issues warranting review.Subsequently, on June 28, 1979, a majority of Re-spondent's employees in the appropriate unit desig-nated the Union as their representative for the pur-poses of collective bargaining with Respondent. OnJuly 3, 1979, Respondent filed objections to theelection which alleged that Petitioner misrepresent-ed Respondent's reason for closing one of itsplants, and that agents of Petitioner trespassed onits premises to distribute literature. On August 10,1979, the Regional Director issued a "SupplementalDecision on Objection to Conduct Affecting theResults of the Election and Certification of Repre-sentative," in which he overruled the objections intheir entirety, and certified th Union. On or aboutAugust 30, 1979, Respondent filed with the Boarda request for review of the Regional Director'sSupplemental Decision, and on October 22, 1979,the Board denied review as no substantial issueswarranting review had been raised. It thus appearsthat Respondent is attempting in this proceeding torelitigate issues fully litigated and finally deter-mined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecisions rendered in the representation proceed-ing. We therefore find that Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:2 See Pittsburgh Pluate Glas Co. V ,VI. R.B, 13 US 146, Ih62 (1941)Rules and Rcgulations (if the Board, Sccs 102 67(f) and 1)2 69(c)FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, at all times material herein, hasmaintained its principal office and place of businessin Royersford, Pennsylvania, and other facilities inArizona, Georgia, and New Mexico, and has beenengaged in the manufacture and nonretail sale anddistribution of men's and boy's underwear. Re-spondent's plant in Flagstaff, Arizona, is the onlyfacility involved in this proceeding. During thepast 12-month period, Respondent, in the courseand conduct of its business operations, manufac-tured, sold, and distributed at its places of businessin the State of Arizona products valued in excessof $50,000 which were shipped from said places ofbusiness in interstate commerce directly to custom-ers located outside the State of Arizona. We find,on the basis of the foregoing, that Respondent is,and has been at all times material herein, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will ef-fectuate the policies of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.1II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,and shipping and receiving employees em-ployed at the Respondent's facility located at503 West Clay, Flagstaff, Arizona; excludingall office clerical employees, mechanics, retailstore employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn June 28, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 28, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on August 10, 1979, and 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 8, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 8, 1979, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Spring City Knitting Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees,and shipping and receiving employees employed atRespondent's facility located at 503 West Clay,Flagstaff, Arizona; excluding all office clerical em-ployees, mechanics, retail store employees, profes-sional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since August 10, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 8, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Spring City Knitting Company, Flagstaff, Arizona,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalLadies' Garment Workers' Union, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit: SPRING CITY KNITTING COMPANY215All production and maintenance employees,and shipping and receiving employees em-ployed at the Respondent's facility located at503 West Clay, Flagstaff, Arizona; excludingall office clerical employees, mechanics, retailstore employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Flagstaff, Arizona, facility copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,.efaced, or covered by any other material.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted Byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(c) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Ladies' Garment Workers'Union, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,and shipping and receiving employees em-ployed at the Employer's facility located at503 West Clay, Flagstaff, Arizona; excludingall office clerical employees, mechanics,retail store employees, professional employ-ees, guards and supervisors as defined in theAct.SPRING CITY KNITTING COMPANY